J-S31043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY JOHNSON                            :
                                               :
                       Appellant               :   No. 2563 EDA 2017

                    Appeal from the PCRA Order July 12, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0812041-1976


BEFORE: SHOGAN, J., LAZARUS, J., and DUBOW, J.

JUDGMENT ORDER BY DUBOW, J.:                        FILED NOVEMBER 21, 2018

       Appellant, Jeffrey Johnson, appeals from the Order dismissing his

second Petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546, as untimely. We affirm.

       On March 13, 1980, the trial court sentenced Appellant to a term of life

imprisonment without the possibility of parole after finding him guilty of First-

Degree Murder in connection with a murder he committed in 1975 when he

was eighteen years old. In a per curiam Order, our Supreme Court affirmed

Appellant’s Judgment of Sentence on December 10, 1982.1 Appellant did not




____________________________________________


1   Commonwealth v. Johnson, 452 A.2d 1014 (Pa. 1982).
J-S31043-18



seek review with the U.S. Supreme Court.          Thus, Appellant’s Judgment of

Sentence became final on February 8, 1983.2

       Appellant filed his first PCRA Petition in 1997, which did not garner relief.

Fifteen years later, on August 13, 2012, Appellant filed the instant pro se

Petition, his second.      On May 25, 2017, the court issued a Pa.R.Crim.P. 907

Notice. Appellant filed a pro se “objection” on June 9, 2017. On July 12,

2017, the court dismissed Appellant’s Petition as untimely.            This appeal

followed.

       Appellant presents the following issue for our review:

       Did the PCRA court [err] by denying the PCRA petition as untimely
       [] [where] counsel was appointed and did not participate in the
       proceedings, and hybrid representation is prohibited?

Appellant’s Brief at 3.

       We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). Before

addressing the merits of Appellant’s claims, however, we must first determine

whether we have jurisdiction to entertain the underlying PCRA Petition.

       Under the PCRA, any petition “including a second or subsequent petition,



____________________________________________


2 See 42 Pa.C.S. § 9545(b)(3) (judgment of sentence becomes final at the
conclusion of direct review or the expiration of time for seeking the review);
U.S. S. Ct. R. 20.1 (former rule noting that the certiori filing deadline was 60
days from the date of denial of allowance of appeal).


                                           -2-
J-S31043-18


shall be filed within one year of the date the judgment becomes final[.]” 42

Pa.C.S. § 9545(b)(1). A Judgment of Sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). The

PCRA’s timeliness requirements are jurisdictional in nature, and a PCRA court

may not address the merits of the issues raised if the petitioner did not timely

file the PCRA petition. Commonwealth v. Albrecht, 994 A.2d 1091, 1093

(Pa. 2010). In fact, no court has jurisdiction to review the merits of the claims

raised in an untimely PCRA Petition. Commonwealth v. Lambert, 884 A.2d
848, 851 (Pa. 2005).

      As noted above, Appellant’s Judgment of Sentence became final on

February 8, 1983. This Petition, filed nearly thirty years later on August 13,

2012, is facially untimely.   42 Pa.C.S. § 9545(b)(1); Commonwealth v.

Crawley, 739 A.2d 108, 109 (Pa. 1999). Our courts may review an untimely

PCRA petition if the petitioner pleads and proves the applicability of one of the

three exceptions to the PCRA’s timeliness requirements. See 42 Pa.C.S. §

9545(b)(1)(i)-(iii); Commonwealth v. Hernandez, 79 A.3d 649, 652 (Pa.

Super. 2013).

      Here, in the instant Petition, Appellant asserts the exception pertaining

to a newly recognized constitutional right provided in Section 9545 (b)(1)(iii)

by raising a claim based on Miller v. Alabama, 132 S. Ct. 2455 (2012). Miller


                                      -3-
J-S31043-18


holds that a sentence of life without parole, imposed on an offender who was

under the age of 18 at the time of the offense, violates the Eighth Amendment

of the U.S. Constitution’s prohibition against cruel and unusual punishment.

As the PCRA court properly recognized, Appellant was not under the age of 18

when he committed his crime. Miller is, thus, not applicable here.

         In his Brief’s one-page argument section, Appellant does not develop

his Miller claim at all.3 Rather, he asserts that appointed counsel provided

no assistance. Appellant’s Brief at 7. Although the court may have appointed

counsel to represent Appellant in his first PCRA Petition in 1997, the record

indicates that the court did not appoint counsel to represent Appellant in this

second PCRA proceeding.4 Accordingly, Appellant’s claim is without factual

basis.

         Because Appellant filed an untimely PCRA Petition with no applicable

timeliness exception, the PCRA court properly concluded it had no jurisdiction

to consider its merits.      This Court, likewise, lacks jurisdiction.   We, thus,

affirm.

         Order affirmed.



____________________________________________


3 See Commonwealth v. Perez, 93 A.3d 829, 838 (Pa. 2014) (finding that
claims failing to provide developed argument or cite supporting authorities
and the record are waived).

4 Courts are not required to appoint counsel to represent petitioners who file
a second PCRA petition unless an evidentiary hearing is required or the
interests of justice support it. Pa.R.Crim.P. 904.

                                           -4-
J-S31043-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/18




                          -5-